Appellate Case: 21-1380     Document: 010110748501      Date Filed: 10/04/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                        October 4, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  AARON DUGAR,

        Plaintiff - Appellant,

  v.                                                          No. 21-1380
                                                 (D.C. No. 1:20-CV-03053-WJM-NYW)
  BOARD OF COUNTY                                              (D. Colo.)
  COMMISSIONERS FOR CLEAR CREEK
  COUNTY, COLORADO; SHERIFF RICK
  ALBERS, in his individual capacity, and
  JOHN DOE SHERIFF’S OFFICERS 1-10,
  in their individual and official capacities,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, Chief Judge, KELLY, and HARTZ, Circuit Judges.
                    _________________________________

       Aaron Dugar appeals the dismissal under Fed. R. Civ. P. 12(b)(6) of his

 42 U.S.C. § 1983 claims against the Board of County Commissioners for Clear Creek

 County (the County), Sheriff Rick Albers, and several unnamed sheriff’s officers,




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1380    Document: 010110748501       Date Filed: 10/04/2022    Page: 2



 after another detainee severely injured him in a jailhouse assault. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

                                   BACKGROUND

       The facts we set forth come from Mr. Dugar’s Amended Complaint, the well-

 pleaded allegations of which we take as true when we evaluate a motion to dismiss.

 See Waller v. City & Cnty. of Denver, 932 F.3d 1277, 1282 (10th Cir. 2019).

       Mr. Dugar was a pretrial detainee at Clear Creek Detention Facility (CCDF).

 Demontrae Wilson was also a detainee at CCDF. Mr. Wilson was detained on

 charges of attempted first-degree murder. CCDF housed Mr. Dugar and Mr. Wilson

 in the same pod along with 18 to 20 other detainees. CCDF staff could see the

 detainees via video camera, but did not have a direct line of sight to the pod. Two

 sheriff’s officers supervised an area of CCDF including Mr. Dugar’s pod housing 120

 detainees.

       One evening Mr. Wilson, unprovoked, violently attacked Mr. Dugar. Other

 detainees in the pod intervened and stopped the attack. CCDF staff entered the pod

 two minutes after the attack began. Mr. Dugar survived, but the attack left him with

 serious injuries, including fractures to his face, a broken jaw, dismembered teeth,

 head and neck trauma, and stab wounds. About two weeks before the attack one

 officer said to another officer that CCDF was undermanned, that two officers were

 not enough to oversee 120 detainees, and that a change was forthcoming so four

 officers would supervise 120 detainees.



                                            2
Appellate Case: 21-1380     Document: 010110748501       Date Filed: 10/04/2022     Page: 3



        Mr. Dugar alleged that the County and Sheriff Albers developed policies

 resulting in overcrowding and understaffing, and that the resulting jail conditions

 caused the attack. He further alleged that the John Doe sheriff’s officers were

 deliberately indifferent when they placed him and Mr. Wilson close to each other and

 when they failed to step in more quickly to stop the attack. He concluded that each

 of the defendants thereby violated his rights under the Eighth Amendment.1

        The County and Sheriff Albers moved to dismiss, and the district court granted

 the motion. The district court dismissed the official-capacity claim against Sheriff

 Albers as duplicative of the claim against the County. It dismissed the

 individual-capacity claims against Sheriff Albers for failure to allege personal

 participation in the constitutional violation.

        The court dismissed the claims against the County because, even assuming

 Mr. Dugar had adequately alleged that an official policy or custom caused the attack,

 he failed to allege the County enacted such policy with deliberate indifference toward



        1
          Mr. Dugar invoked the Eighth Amendment in his amended complaint, but
 because the alleged violations occurred in a jail rather than a prison, his claims arise
 under the Fourteenth Amendment. Although the district court stated that Mr. Dugar’s
 “claims properly arise under the Fourteenth Amendment,” it cited earlier authority
 from this court applying the analytical framework applicable to Eighth Amendment
 claims. Aplt. App. at 75 n.2 (citing Barron v. Macy, 268 F. App’x 800, 801 (10th
 Cir. 2008)). Since the Supreme Court’s decision in Kingsley v. Hendrickson, 576
 U.S. 389 (2015), however, we have held that there are times when the relevant lines
 of analysis are not coextensive. See Brown v. Flowers, 974 F.3d 1178, 1182 (10th
 Cir. 2020) (excessive-force claim). But for claims like Mr. Dugar’s that complain of
 official inaction, we continue to apply the Eighth Amendment’s deliberate-
 indifference standard. See Strain v. Regalado, 977 F.3d 984, 991 (10th Cir. 2020),
 cert. denied, 142 S. Ct. 312 (2021).
                                             3
Appellate Case: 21-1380     Document: 010110748501         Date Filed: 10/04/2022       Page: 4



 an inevitable constitutional injury. In particular, he failed to allege the County knew

 its staffing levels would result in attacks such as the one he faced, or that it was

 aware of the risk posed by housing detainees charged with violent offenses (such as

 Mr. Wilson) in the general population.2

        Finally, the district court dismissed the claims against the Doe defendants

 because Mr. Dugar failed to allege any of them subjectively knew of and disregarded

 a risk to his health and safety. Mr. Dugar does not challenge on appeal the dismissal

 of the Doe defendants.

                                       DISCUSSION

        “We review de novo a district court’s decision on a Rule 12(b)(6) motion for

 dismissal for failure to state a claim. Under this standard, we must accept all the

 well-pleaded allegations of the complaint as true and must construe them in the light

 most favorable to the plaintiff.” Waller v. City & Cnty. of Denver, 932 F.3d 1277,

 1282 (10th Cir. 2019) (italics, citation, and internal quotation marks omitted). “[A]

 complaint must contain sufficient factual matter . . . to state a claim to relief that is

 plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To meet this

 standard, the plaintiff must “plead[] factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Id.



        2
         We also note that Mr. Dugar did not allege that his detention at CCDF
 stemmed from a nonviolent charge. So even if the County adopted a policy of
 housing detainees charged with violent crimes in a separate area from those charged
 with nonviolent crimes, this would not necessarily have resulted in Mr. Dugar’s
 separation from Mr. Wilson.
                                              4
Appellate Case: 21-1380     Document: 010110748501          Date Filed: 10/04/2022     Page: 5



        Mr. Dugar argues that the court erred when it concluded he failed to plead

 sufficient facts to state an individual-liability claim against Sheriff Albers. “Because

 vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

 Government-official defendant, through the official’s own individual actions, has

 violated the Constitution.” Id. at 676. To “succeed in a § 1983 suit against a

 defendant-supervisor,” a plaintiff must demonstrate, among other things, that the

 defendant-supervisor “acted with the state of mind required to establish the alleged

 constitutional deprivation.” Dodds v. Richardson, 614 F.3d 1185, 1199

 (10th Cir. 2010). The state of mind required to establish an Eighth Amendment

 violation is deliberate indifference. See Farmer v. Brennan, 511 U.S. 825, 834

 (1994). To be deliberately indifferent, “the official must both be aware of facts from

 which the inference could be drawn that a substantial risk of serious harm exists, and

 he must also draw the inference.” Id. at 837.

        The allegations in the amended complaint do not suggest that Sheriff Albers

 acted with deliberate indifference. Mr. Dugar alleged merely that (1) Sheriff Albers

 had high-level policymaking authority at CCDF, and (2) conditions at the facility

 (including overcrowding, the lack of a direct line-of-sight between officers and

 detainees, and the housing of Mr. Dugar and Mr. Wilson in the same unit) resulted in

 the attack. (Mr. Dugar does not contest the district court’s conclusion that his

 official-capacity claim against Sheriff Albers is duplicative of his claim against the

 County. See Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985) (“There is no

 longer a need to bring official-capacity actions against local government officials, for

                                              5
Appellate Case: 21-1380    Document: 010110748501        Date Filed: 10/04/2022      Page: 6



 under Monell [v. Department of Social Services of City of N.Y., 436 U.S. 658 (1978)]

 , . . . local government units can be sued directly for damages and injunctive or

 declaratory relief.”).)

        Mr. Dugar argues that “it is clear that Defendant Sheriff, as a policymaker,

 was deliberately indifferent when he deliberately or consciously fails to act when

 presented with an obvious risk of constitutional harm which will almost inevitably

 result in constitutional injury of the type experienced by the plaintiff,” Aplt. Opening

 Br. at 16; but his assertion that there existed an “obvious risk of constitutional harm”

 at CCDF is entirely devoid of factual support in the complaint. Even taking as true

 the allegation that one officer mentioned to another officer two weeks before the

 attack that the facility was understaffed, Mr. Dugar pleaded no facts indicating

 Sheriff Albers was aware of this assessment, let alone that he regarded it as true and

 consciously chose to disregard it. The district court therefore correctly dismissed the

 individual-capacity claims against Sheriff Albers.

        Mr. Dugar’s claims against the County likewise fail. To establish municipal

 liability for a constitutional violation, Mr. Dugar must show an official policy or

 custom “that . . . was enacted or maintained with deliberate indifference to an almost

 inevitable constitutional injury.” Schneider v. City of Grand Junction Police Dep’t,

 717 F.3d 760, 769 (10th Cir. 2013). Assuming he adequately pleaded that the County

 maintained a policy that caused his injury, he did not plead that the County made its

 staffing decisions at CCDF with deliberate indifference to the “known or obvious

 consequences” of its actions. Id. at 770. He pleaded no facts showing the County

                                            6
Appellate Case: 21-1380    Document: 010110748501       Date Filed: 10/04/2022    Page: 7



 was aware its staffing posed a threat to detainees or that monitoring detainees via

 remote camera as opposed to direct line-of-sight created an “almost inevitable

 constitutional injury.” Id. at 769. And he pleaded no facts showing the County

 should have been aware Mr. Wilson posed a risk to other detainees merely by virtue

 of the charges pending against him. The district court therefore correctly dismissed

 Mr. Dugar’s § 1983 claims against the County.

                                    CONCLUSION

       We affirm the judgment of the district court.


                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge




                                            7